                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CITY OF PONTIAC GENERAL                            Case No. 20-cv-06651-JST (TSH)
                                         EMPLOYEES’ RETIREMENT SYSTEM,
                                   8
                                                        Plaintiff,                          DISCOVERY ORDER
                                   9
                                                 v.                                         Re: Dkt. No. 70
                                  10
                                         WESLEY G. BUSH, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court’s June 24, 2021 Discovery Order granted Plaintiffs’ request for discovery in

                                  14   connection with Cisco’s motion to terminate the derivative litigation. ECF No. 67. The Court

                                  15   expressed the concern that “[p]roceeding with all this discovery has the potential to be an

                                  16   expensive waste of time if the individual Defendants’ motion to dismiss is ultimately successful.”

                                  17   Id. at 11. Accordingly, the Court stated that “if Cisco withdraws its pending motion to terminate

                                  18   the derivative litigation without prejudice to renewing it later in the event that the Complaint or an

                                  19   amended complaint gets past a motion to dismiss, the Court will stay this discovery order.” Id.

                                  20   Cisco has since withdrawn its motion to terminate without prejudice to raising it later. ECF No.

                                  21   70. Accordingly, the June 24 Discovery Order is hereby stayed.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: June 29, 2021

                                  25
                                                                                                     THOMAS S. HIXSON
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
